—In a consolidated action in which the plaintiff, Wallack Freight Lines, Inc., seeks a refund of a security deposit and the defendant, Andrew J. Dolfini, seeks, inter alia, damages for injury to the leased premises, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Robbins, J.H.O.), entered January 7, 1997, as, after a nonjury trial and a “cancelling verdict”, is in favor of the plaintiff and against him on his claim for damages for injury to the leased premises.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendant failed to prove the element of damages on his claim for injury to the leased premises (see, Rennert Diana & Co. v Kin Chevrolet, 137 AD2d 589, 590; CPLR 4533-a). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.